UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7841


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTONIO OWENS, a/k/a Tonio,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:02-cr-00548-CMC-26)


Submitted:   March 17, 2016                 Decided:   March 22, 2016


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antonio Owens, Appellant Pro Se.         Beth Drake, John C.
Potterfield, Jane Barrett Taylor, Assistant United States
Attorneys, Columbia, South Carolina, Carrie Fisher Sherard,
Leesa Washington, Assistant United States Attorneys, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Antonio Owens appeals the district court’s order denying

his 18 U.S.C. § 3582(c)(2) (2012) motion for sentence reduction

based on Amendment 782 to the Sentencing Guidelines.              We have

reviewed the record and find no reversible error.           Accordingly,

we affirm for the reasons stated by the district court.                See

United States v. Owens, No. 3:02-cr-00548-CMC-26 (D.S.C. Nov. 9,

2015).     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented   in   the   materials

before this court and argument would not aid in the decisional

process.




                                                                  AFFIRMED




                                    2